
	
		I
		112th CONGRESS
		1st Session
		H. R. 2556
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2011
			Mr. Ryan of Ohio (for
			 himself and Mr. Johnson of Ohio)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To suspend the issuance of visas to nationals of Brazil
		  until such time as Brazil amends its laws to remove the prohibition on
		  extradition of nationals of Brazil to other countries.
	
	
		1.Suspension of visas for
			 Brazilians until Brazil amends its laws to remove the prohibition on
			 extradition of nationals of Brazil to other countries
			(a)Suspension of
			 visa issuanceNotwithstanding
			 any other provision of law, no immigrant or nonimmigrant visa may be issued to
			 a citizen, subject, national, or resident of Brazil until the President of the
			 United States determines and certifies to the Congress that the Government of
			 Brazil has amended its laws to remove the prohibition on extradition of
			 nationals of Brazil to other countries.
			(b)WaiverThe President may waive the application of
			 subsection (a) on a case-by-case basis if the President determines and
			 certifies to the Congress that it is in the national interests of the United
			 States to do so.
			(c)Effect of
			 unauthorized issuanceAny visa issued in violation of this
			 subsection shall be null and void.
			
